Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Status of the Claims 
	This final action is in response to applicant’s amendment of 30 April 2021.  Claims 21 and 22 have been added herein.  Claims 1-22 are pending and have been considered as follows.  
Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments with respect to the rejection of claims 1-13 under 35 USC 101 have been fully considered and are persuasive.  The rejection of claims 1-13 under 35 USC 101 has been withdrawn. 
Applicant's arguments with respect to the rejection of claims 14-20 have been fully considered but they are not persuasive. Specifically, applicant argues:
Step 2A Prong 2
…

With regard to Claim 14, the benefits as conferred by the invention as a whole (and/or the additional elements beyond the alleged recitation of the judicial exception; particularly in combination with "at a mobile user device, triggering an action based on the route risk score") improve technology within the vehicle telematics field.9 As described in Paragraphs [oo18]-[0024] of the Specification (reproduced above), the additional elements of the invention can confer additional technology benefits of at least: "better informing human drivers on ... risk" and/or "determining one or more outputs for an insurance company, such as an insurance rate and/or insurance rate adjustment based on any or all of: a region in which the driver lives; a common set of routes driven by the driver; the particular 

Step 2B. 

Further regarding Claims 1 and 14, assuming arguendo that the Patent Office considers the "model" in each respective claim generic and/or that Step 2A Prong 2 is not satisfied, the Applicant notes that the inventive concepts discussed during the Interview, as they relate to the particular technological environment and/or cited prior art, did not reference the portion(s) of the claim which the Patent Office regards as reciting the judicial exception. Since the alleged judicial exceptions had no bearing on the distinctions as agreed during the Interview, it is immediately apparent that the additional elements (and inventive concept(s) associated therewith) amount to significantly more than said judicial exceptions (e.g., beyond merely linking them to a particular technology environment). 

	The Examiner’s Response

	The Examiner has carefully considered applicant’s arguments and respectfully disagrees.  While applicant argues that claim 14 has been integrated into practical application, the Examiner respectfully disagrees.  While claim 14, recites that an action is triggered based on the route risk score (at a mobile user device), such limitation is recited at a high level of generality (the specific action being taken is not recited, such that an action could be anything including the mere display of a notification at the mobile device), such that it amounts to mere post solution actions, which is a form of extra solution activity.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data (which is one example listed in applicant’s disclosure as a remedial action) is a well understood, routine, and conventional function.  
	Moreover, the recitation that the receiving and determining are being done with a model, also does not take the exception out of the mental process grouping.  The simple recitation of a model does not mean that the limitations cannot be performed by a human mind or by a human using pen and paper.  Applicant has further added that the sensor information (which is being received from a set of mobile user devices) comprises device handling information associated with a driver of the set of multiple drivers handling the mobile user device, is still mere data gathering, which is a form of extra solution activity.  The Examiner notes that the mobile devices are not positively recited as being part of the method, but merely specify the sensor information that is being gathered/collected.  
	Based on the foregoing, the Examiner asserts that the rejection to claims 14-20 under 35 USC 101 has not been overcome and has been maintained herein.
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 USC 102 and 35 USC 103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to independent claim 14, the claim recites determining a series of route segments making up the route based on a predetermined set of route segments from a 1st database; with a model: determining a set of potential collision events based on the sensor information; determining a set of collision events based on the 2nd database; determining a segment risk score associated with each of the series of route segments, thereby determining a series of segment risk scores; and aggregating the series of segment risk scores to determine the route risk score. These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected/received and determining/aggregating information from the collected data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained/received data could generate or identify the various route segments and risk scores therefrom along with selecting a route based on the aggregated/determined data, either mentally or using a pen and paper.  The mere nominal recitation that several of the various steps are being executed by a model does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   
This judicial exception is not integrated into a practical application.  Claim 14 recites the additional limitations receiving the predetermined set of route segments from the 1st database; receiving sensor information from a set of mobile user devices associated with a set of multiple drivers; receiving a set of collision identifiers and a set of locations associated with the set of collision identifiers from a 2nd database, the sensor information from each mobile user device comprising device handling information associated with a driver of the set of multiple drivers handling the mobile user device; and triggering an action based on the route risk score. The receiving steps recited in claim 14 are recited at a high level of generality (i.e., as a general means of gathering data (a starting point, destination, sensor or collision data), and amount to mere data gathering, which is a form of insignificant extra-solution activity.  The triggering an action at a mobile user device (claim 14) are also recited at a high level of generality (i.e. as a general action or change being taken based on the results of the 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the in a general computing environment.  Further, applicant’s specification does not provide any indication that the receiving, determining, aggregating and selecting steps are performing using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  

As such, claims 14-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 12-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2012/0136567) in view of Heck et al. (US 2018/0276485).
In regards to claim 1, Wang et al. teach a method for route selection for a driver (see at least Abstract), the method comprising: receiving a starting point and a destination (see at least ¶[0006]-[0007] and [0017]-[0028];  determining a first series of route segments from a predetermined set of route segments based on a 1st route from the starting point to the destination (see at least ¶[0030]- [0036] and Fig. 3);  determining a second series of route segments from the predetermined set of route segments based on a 2nd  route from the starting point to the destination (see at least ¶[0030]- [0036] and Fig. 3); determining a 1st route risk score and a 2nd route risk score (see at least ¶[0036]-[0037]), wherein determining the 1st route risk score and the 2nd route risk score comprises: with a model comprising a plurality of model parameters, determining a segment risk score associated with each of the first and second series of route segments (see at least ¶[0036]-[0043]), wherein determining the segment risk  (see at least ¶[0020]-[0024] and [0053]-[0056] – while Wang  et al. does not explicitly disclose that such information in the safety data source is coming from sensor information from a set of drivers/mobile user devices, Wang et al. discloses that the safety data source includes real-time traffic, accidents which may be obtained from public or private sources which would include sensor data coming from other vehicles); receiving collision information from a database (see at least ¶[0020]-[0024] and [0053]-[0056]); determining a set of potential collision events based on the sensor information (see at least ¶[0020]-[0043]); and determining a set of collision events based on the collision information (see at least ¶[0020]-[0044]); for the 1st  route, aggregating the first series of segment risk scores to determine the 1st  route risk score (see at least ¶[0038]-[0044]); for the 2nd route, aggregating the second series of segment risk scores to determine the 2nd route risk score (see at least ¶[0038]-[0044]); selecting a route from the 1st route and the 2nd  route based on the 1st and 2nd route risk scores (see at least ¶[0038]-[0044]); and at a mobile user device, providing navigation instructions to the driver based on the selected route (see at least ¶[0044]-[0046]).  Wang et al. do not specifically teach that the sensor information comprises device handling information associated with the driver handling a mobile user device of the set of user devices, or that based on the sensor information, the determined set of potential collision events comprises a set of near-miss events, or wherein the plurality of model parameters comprises a first parameter associated with a set of near-miss events and a second parameter associated with the set of collision events.  However, such matter is (see at least ¶[0031]-[0037], [0041]-[0050], [0052]-[0054] and [0057]-[0066]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of safe route determination of Heck et al. wherein the sensor information comprises device handling information associated with the driver handling a mobile user device of the set of user devices, or that based on the sensor information, the determined set of potential collision events comprises a set of near-miss events, and wherein the plurality of model parameters comprises a first parameter associated with a set of near-miss events and a second parameter associated with the set of collision events with the system of Wang et al., as both systems are directed to the routing of a vehicle based on safety factors of various routes and one of ordinary skill in the art would have recognized the established utility of the sensor information comprises device handling information associated with the driver handling a mobile user device of the set of user devices, or that based on the sensor information, the determined set of potential collision events comprises a set of near-miss events, and the plurality of model parameters comprises a first parameter associated with a set of near-miss events and a second parameter associated with the set of collision events and would have predictably applied it to improve the system of Wang et al. 
In regards to claim 2, Wang et al. do not explicitly teach further comprising collecting a second set of sensor information comprising positional information from the mobile user device of the driver during a traversal of the selected route, wherein the mobile user device comprises an inertial sensor, wherein collecting the second set of sensor information comprises transforming a set of inertial measurements of the inertial (see at least ¶[0014]-[0017] and [0034]-[0040]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of safe route determination of Heck et al. which suggests collecting a second set of sensor information comprising positional information from the mobile user device of the driver during a traversal of the selected route, wherein the mobile user device comprises an inertial sensor, wherein collecting the second set of sensor information comprises transforming a set of inertial measurements of the inertial sensor into the positional information with the system of Wang et al., as both systems are directed to the routing of a vehicle based on safety factors of various routes and one of ordinary skill in the art would have recognized the established utility of collecting a second set of sensor information comprising positional information from the mobile user device of the driver during a traversal of the selected route, wherein the mobile user device comprises an inertial sensor, wherein collecting the second set of sensor information comprises transforming a set of inertial measurements of the inertial sensor into the positional information and would have predictably applied it to improve the system of Wang et al. 
In regards to claim 3, Wang et al. do not explicitly teach further comprising updating the plurality of model parameters of model based on the second set of sensor information.  However, such matter is taught by Heck et al. (see at least ¶[0031]-[0037], [0041]-[0050], [0052]-[0054] and [0057]-[0066]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of safe route determination of Heck et al. which teaches updating the 
In regards to claim 4, Wang et al. do not explicitly teach wherein the second set of sensor information further comprises sensor information associated with a second set of mobile user devices associated with a second set of drivers.  However, such matter is suggested by Heck et al. (see at least ¶[0031]-[0037], [0041]-[0050], [0052]-[0054] and [0057]-[0066]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of safe route determination of Heck et al. which suggests wherein the second set of sensor information further comprises sensor information associated with a second set of mobile user devices associated with a second set of drivers with the system of Wang et al., as both systems are directed to the routing of a vehicle based on safety factors of various routes and one of ordinary skill in the art would have recognized the established utility of the second set of sensor information further comprising sensor information associated with a second set of mobile user devices associated with a second set of drivers and would have predictably applied it to improve the system of Wang et al. 

In regards to claim 5, Wang et al. teach further comprising presenting the 1st and 2nd route risk scores to the driver, wherein the selected route is further determined st and 2nd route risk scores to the driver (see at least ¶[0038]-[0046]).

In regards to claim 6, Wang et al. teach further comprising receiving a time of day of associated with a position of the driver at the starting point, wherein each of the segment risk scores is further determined based on the time of day (see at least ¶[0037]).
In regards to claim 7, Wang et al. teach wherein determining the segment risk score further comprising receiving information from a second database, the second database separate and d1stinct from the first database (see at least ¶[0053]-[0054]).
In regards to claim 8, Wang et al. teach wherein the second database comprises a collision frequency associated with a region, wherein the region comprises the 1st route and the 2nd route (see at least ¶[0038]-[0044] and [0053]-[0054]).
In regards to claim 9, Wang et al. teach further comprising transmitting a selected route risk score to an entity (see at least ¶[0050]-[0059]).  
In regards to claim 12, Wang et al. teach wherein the set of collision events is further determined based on the sensor information (see at least ¶[0020]-[0024] and [0053]-[0056]).
In regards to claim 13, Wang et al. teach wherein the set of potential collision events comprises: an acceleration parameter above a predetermined threshold of a vehicle of the set of vehicles; a braking parameter below a predetermined time threshold of a vehicle of the set of vehicles; and a mobile device usage above a predetermined threshold of a driver of the set of drivers (see at least ¶[0038]-[0044]).  
(see at least Abstract), the method comprising:  determining a series of route segments making up the route based on a predetermined set of route segments from a 1st database (see at least ¶[0036]-[0043] and [0053]-[0054]); with a model: receiving the predetermined set of route segments from the 1st  database (see at least ¶[0030]- [0036] and Fig. 3); receiving sensor information from a set of mobile user devices associated with a set of multiple drivers (see at least ¶[0020]-[0024] and [0053]-[0056] – while Wang  et al. does not explicitly disclose that such information in the safety data source is coming from sensor information from a set of drivers/mobile user devices, Wang et al. discloses that the safety data source includes real-time traffic, accidents which may be obtained from public or private sources which would include sensor data coming from other vehicles);  receiving a set of collision identifiers and a set of locations associated with the set of collision identifiers from a 2nd database (see at least ¶[0038]-[0044] and [0053]-[0054]); determining a set of potential collision events based on the sensor information (see at least ¶[0038]-[0044]); determining a set of collision events based on the 2nd database (see at least ¶[0038]-[0044]; determining a segment risk score associated with each of the series of route segments, thereby determining a series of segment risk scores (see at least ¶[0036]-[0043]); aggregating the series of segment risk scores to determine the route risk score (see at least ¶[0038]-[0044]); and at a mobile user device, triggering an action based on the route risk score (see at least ¶[0044]-[0046]).  Wang et al. do not specifically teach the sensor information from each mobile user device comprising device handling information associated with a driver off the set (see at least ¶[0031]-[0037], [0041]-[0050], [0052]-[0054] and [0057]-[0066]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of safe route determination of Heck et al. wherein the sensor information from each mobile user device comprising device handling information associated with a driver off the set of multiple drivers handling the mobile user device with the system of Wang et al., as both systems are directed to the routing of a vehicle based on safety factors of various routes and one of ordinary skill in the art would have recognized the established utility of the sensor information from each mobile user device comprising device handling information associated with a driver off the set of multiple drivers handling the mobile user device and would have predictably applied it to improve the system of Wang et al. 
In regards to claim 15, Wang et al. teach wherein the 2nd database is separate and distinct from the 1st database (see at least ¶[0053]-[0054]).
In regards to claim 16, Wang et al. teach wherein the action comprises providing a set of navigation instructions to a driver based on the route risk score (see at least ¶[0044]-[0046]).  
In regards to claim 17, Wang et al. teach wherein the set of multiple drivers comprises the driver (see at least ¶[0020]-[0024]).
In regards to claim 18, Wang et al. teach wherein the set of collision events is further determined based on the sensor information (see at least ¶[0038]-[0044]).  
In regards to claim 19, Wang et al. teach wherein the model comprises a statistical model (see at least ¶[0038]-[0044]).  
(see at least ¶[0031]-[0037], [0041]-[0050], [0052]-[0054] and [0057]-[0066]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of safe route determination of Heck et al. wherein the sensor information further comprises an arrangement of the mobile user device within a vehicle of the set of vehicles during driving with the system of Wang et al., as both systems are directed to the routing of a vehicle based on safety factors of various routes and one of ordinary skill in the art would have recognized the established utility of the sensor information further comprises an arrangement of the mobile user device within a vehicle of the set of vehicles during driving and would have predictably applied it to improve the system of Wang et al. 
In regards to claim 22, Wang et al. do not explicitly teach wherein determining the set of potential collision events based on the sensor information comprises:    determining satisfaction of a vehicle acceleration threshold; determining a driver behavior based on the device handling information; and based on the driver behavior and the satisfaction of the vehicle acceleration threshold, determining a near-miss event.  However, such matter is taught by Heck et al. (see at least ¶[0031]-[0037], [0041]-[0050], [0052]-[0054] and [0057]-[0066]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of safe route determination of Heck et al. wherein determining the set of potential collision events based on the sensor information comprises:    determining . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Heck et al. and further in view of Slusar (US 9,587,952).
In regards to claim 10, Wang et al. as modified by Heck et al. do not explicitly teach that wherein the entity is an insurance company associated with the driver.  However, such matter is taught by Slusar (see at least col. 2, line 53- col. 3, line 28 and col. 5, line 16 – col. 6, line 19).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Slusar whereby risks of the route traversed by the driver are sent to an insurance company with the system of Wang et al. as modified by Heck et al. as one of ordinary skill in the art would have recognized the established function of having a risk associated with a route traversed by a driver transmitted to an insurance company and .  
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Heck et al. and further in view of Design Choice
In regards to claim 11, Wang et al. as modified by Heck et al. teaches the claim invention, as discussed above, except for wherein the set of drivers comprises at least 1,000 drivers.  It would have been an obvious matter of design choice to modify the teachings of Wang as modified by Heck et al. to include that the set of drivers comprises at least 1,000 drivers.  Since applicant has not disclosed that the set comprising at least 1,000 drivers solves any stated problem in a new or unexpected way or is for any particular purpose which is unobvious to one of ordinary skill in the art and it appears that the claimed feature does not distinguish the inventions over similar features in Wang et al. as modified by Heck et al.
In regards to claim 20, Wang et al. as modified by Heck et al. teaches the claim invention, as discussed above, except for wherein the statistical model is a generalized linear model.  It would have been an obvious matter of design choice to modify the teachings of Wang as modified by Heck et al. to include wherein the statistical model is a generalized linear model.  Since applicant has not disclosed that the set comprising at least 1,000 drivers solves any stated problem in a new or unexpected way or is for any particular purpose which is unobvious to one of ordinary skill in the art and it appears that the claimed feature does not distinguish the inventions over similar features in Wang et al. as modified by Heck et al.


Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667